UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission file number: 000-52357 JAVA DETOUR, INC. (Exact name of registrant as specified in its charter) Delaware 20-5968895 (State or other jurisdiction of incorporation or organization) (I.R.S. Identification No.) 1550 Bryant Street Suite 725 San Francisco, CA (Address of principal executive offices) (Zip Code) (415) 241-8020 (Issuer’s telephone number, including area code) Securities registered pursuant to Section12(g) of the Exchange Act: Common Stock, par value $0.001 per share (Title of Class) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesoNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo The number of shares outstanding of the registrant’s common equity as of April 21, 2010 was 38,035,632. JAVA DETOUR, INC. FORM 10-Q QUARTERLY REPORT TABLE OF CONTENTS Part I – Financial Information) Item 1. Financial Statements 1 Condensed Consolidated Balance Sheet at March 31, 2009 (Unaudited) and December 31, 2008 and F-1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2009 and 2008 (Unaudited) F-2 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2009 and 2008(Unaudited) F-3 - 4 Notes to the Unaudited Condensed Consolidated Financial Statements F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 Part II – Other Information Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 13 Item 4. Submission of Matters to a Vote of Security Holders 13 Item 5. Other Information 13 Item 6. Exhibits 13 Signatures 14 ITEM 1. FINANCIAL STATEMENTS The information required by this Item 1 is incorporated by reference to the unaudited financial statements beginning at page F-1 of this quarterly report. The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The accompanying unaudited financial statements reflect all adjustments that, in the opinion of management, are considered necessary for a fair presentation of the financial position, results of operations, and cash flows for the periods presented. The results of operations for such periods are not necessarily indicative of the results expected for the full fiscal year or for any future period. The accompanying unaudited financial statements should be read in conjunction with the audited financial statements of Java Detour, Inc. included in our Annual Report on Form 10-K for the fiscal year ended December 31, 2008 as filed with the Securities and Exchange Commission (the “SEC”) on February 5, 2010 and as may be amended. 1 Part I- Financial InformationItem 1 Financial Statements JAVA DETOUR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, (Unaudited) December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Cash restricted for payment of current debt - Accounts receivable, net Inventories Other assets Total current assets NONCURRENT ASSETS: Notes receivable, related party Property and equipment, net Intangibles, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accounts payable, related party Deferred revenue, current portion Short-term notes payable, related party, net Notes payable, current portion Capital lease obligations, current portion Line of Credit Stored value and gift card liability Contingent liability - Total current liabilities Deferred revenue, net of current portion Notes payable, net of current portion Capital lease obligations, net of current portion Deferred rent Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ DEFICIT: Preferred stock, $0.001 par value; 5,000,000 shares authorized; 0 Shares issued and outstanding Common stock, $0.001 par value; 75,000,000 shares authorized; 33,768,823 and shares issued and outstanding at March 31, 2009 and December 31, 2008. Additional paid in capital Common stock subscribed - Accumulated deficit (18,050,494 ) (16,805,188 ) Total stockholders’ (deficit)/equity (502,889 ) TOTAL LIABILITIES AND STOCKHOLDERS’ (DEFICIT)/EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. F - 1 JAVA DETOUR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited) OPERATING REVENUES: Sales and other operating revenues, net $ $ Cost of sales (417,141 ) (507,414 ) Gross profit OPERATING EXPENSES: Store operating expenses Selling, general and administrative expenses Depreciation and amortization Total operating expenses LOSS FROM OPERATIONS (490,947 ) (1,120,747 ) OTHER INCOME/(EXPENSE): Interest expense (269,394 ) (70,264 ) Other expenses (484,965 ) (36,348 ) Total other income/(expense) (754,359 ) (106,612 ) NET LOSS BEFORE INCOME TAXES (1,245,306 ) (1,227,359 ) INCOME TAX EXPENSE - - NET LOSS $ ) (1,227,359 ) NET LOSS PER SHARE: BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE SHARESOUTSTANDING: BASIC AND DILUTED The accompanying notes are an integral part of these condensed consolidated financial statements. F - 2 JAVA DETOUR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED MARCH 31, 2 (Unaudited) CASH FLOWS TO OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net (loss) to net cash (used in) operating activities: Depreciation and amortization Loss on disposal of fixed assets Amortization of debt discount - Amortization offair value of warrants granted Value of options granted to employees Reacquired cash from exchange - Changes in operating assets & liabilities Accounts receivable (1,204 ) Inventories (25,722 ) Prepaid expenses (16,239 ) Prepaid expenses long term Other assets (1,500 ) Accounts payable Accounts payable related party Deferred revenue (12,000 ) Accrued expenses and other current liabilities Deferred rent (20,526 ) NET CASH USED IN OPERATING ACTIVITIES (195,415 ) (269,377 ) CASH FLOW TO INVESTING ACTIVITIES Purchase of property and equipment - (146,887 ) NET CASH USED IN INVESTING ACTIVITIES - (146,887 ) The accompanying notes are an integral part of these condensed consolidated financial statements. F - 3 JAVA DETOUR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED MARCH 31, 2 (Unaudited) CASH FLOWS TO FINANCING ACTIVITIES Principal repayments of notes payable (238,257 ) (34,133 ) Principal repayments of capital lease obligations (66,355 ) (69,056 ) Proceeds from lines of credit - Principal repayments of lines of credit (70 ) - NET CASH USED IN FINANCING ACTIVITIES ) (8,689 ) NET DECREASE IN CASH AND CASH EQUIVALENTS (500,097 ) ) Cash and cash equivalents, at beginning of period CASH AND CASH EQUIVALENTS, AT END OF PERIOD $ $ NONCASH INVESTING AND FINANCING ACTIVITY: Settlement of note payable (see note 11) $ $
